Calhoon, J.,
delivered the opinion of the court
This case is on appeal from a conviction of murder, with a life sentence. The jury, on facts in evidence, found that it was murder, and we shall not disturb that conclusion.
The man convicted was an overseer of convicts on a county farm. To this farm two men, named Will Johnson and Will Brown, had been sent as convicts. The indictment chargesi the murder of Will Johnson. On the trial the witnesses for the state were unable to say whether the man killed was Will Johnson or Will Brown; but they all knew and said positively that they did know the man by number only, and that he was convict No. Twelve. Thereupon the district attorney, by permission of the court, was allowed to amend the indictment by describing the man killed as convict No. Twelve. We think this amendment was proper, under Code 1906, § 1508. This interfered in no way with the full right of the defendant, should he be agqin indicted for the same murder, to plead previous conviction or previous acquittal. The offense charged murder, and, whatever his actual name may have been, he, was convict No. Twelve.
We have carefully read the very cogent written" argument of counsel for the appellant, but cannot concur with him that this record shows reversible error.

Affirmed.